Case 3:21-cr-30002-MGM Document 2 Filed 01/21/21 Page 1of5

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

Criminal No. o\ cr ADODD -HGUY

Violation:

UNITED STATES OF AMERICA

Vv.

Count One: Unlawful Delivery of Firearms

ALI D. WHITEHEAD, (18 U.S.C. § 922(e))

Defendant Forfeiture Allegation:

(18 U.S.C. § 924(d); 28 U.S.C. § 2461(c))

Nees ON Ne eee te

INDICTMENT
COUNT ONE
Unlawful Delivery of Firearms
(18 U.S.C. § 922(e))
The Grand Jury charges:
On or about December 30, 2020, in the District of Massachusetts, the District of
Connecticut, and elsewhere, the defendant,
ALI D. WHITEHEAD,

knowingly delivered and caused to be delivered to a common and contract carrier for transportation
and shipment in interstate and foreign commerce, to persons other than licensed importers, licensed
manufacturers, licensed dealers, and licensed collectors, a package and other container in which
there were firearms, to wit: |) a Taurus 9mm pistol bearing serial number TMD45684; 2) a Keltec
.32 caliber pistol bearing serial number D1193; 3) a Glock model 48 9mm pistol bearing serial
number BLWN182; 4) a Glock model 23 .40 caliber pistol bearing serial number EAW409VS; 5)
a Taurus .38 special revolver bearing serial number ABM246081; 6) a Diamondback 9mm pistol
bearing serial number YL5660; 7) a Taurus .38 special revolver bearing seria] number 1W69108;

l
Case 3:21-cr-30002-MGM Document 2 Filed 01/21/21 Page 2 of5

¢8) a Beretta 9mm pistol bearing serial number NV059559; 9) a Glock model 23 .40 caliber pistol
bearing serial number VV2925; and 10) a Glock model 23 .40 caliber pistol bearing serial umber
VV2923, without written notice to the carrier that such firearms were being transported and
shipped.

All in violation of Title 18, United States Code, Section 922(e).

 
Case 3:21-cr-30002-MGM Document 2 Filed 01/21/21 Page 30f5

FORFEITURE ALLEGATION
(18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c))

The Grand Jury further finds:
1. Upon conviction of the offense in violation of Title 18, United States Code,
Section 922(e), set forth in Count One, the defendant,
ALI D. WHITEHEAD,
shall forfeit to the United States, pursuant to Title 18, United States Code, Section 924(d)(1), and
Title 28, United States Code, Section 2461(c), any firearm or ammunition involved in or used in
any knowing commission of the offense. The property to be forfeited includes, but is not limited
to, the following:
a, a Taurus 9mm pistol bearing serial number TMD45684;
b. aKeltec .32 caliber pistol bearing serial number D1193;
c. a Glock model 48 9mm pistol bearing serial number BLWN182;
d. a Glock model 23 .40 caliber pistol bearing serial number EAW409VS;
e. a Taurus .38 special revolver bearing serial number ABM246081,
f. a Diamondback 9mm pistol bearing serial number YL5660;
g. a Taurus .38 special revolver bearing serial number 1W69108;
h. a Beretta 9mm pistol bearing serial number NV059559;
i. a Glock model 23 .40 caliber pistol bearing serial number VV2925; and
j. aGlock model 23 .40 caliber pistol bearing serial number VV2923.
2. If any of the property described in Paragraph 1, above, as being forfeitable pursuant
to Title 18, United States Code, Section 924(d)(1), and Title 28, United States Code, Section

2461(c), as a result of any act or omission of the defendant --

3

 
Case 3:21-cr-30002-MGM Document 2 Filed 01/21/21 Page 4of5

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;
c, has been placed beyond the jurisdiction of the Court;

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be divided
without difficulty;

it is the intention of the United States, pursuant to Title 28, United States Code, Section 2461(c),
incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other property
of the defendant up to the value of the property described in Paragraph 1 above.

All pursuant to Title 18, United States Code, Section 924, and Title 28, United States Code,

Section 2461.

 
Case 3:21-cr-30002-MGM Document 2 Filed 01/21/21 Page5of5

 

A TRUE BILL
( rz,
OX NA © © y Z uw)
FOREPERSON |

/ X }
CATHERINE G. CURLEY //
ASSISTANT UNITED STATES ATTORNEY
DISTRICT OF MASSACHUSETTS

é f oy
i i

 

District of Massachusetts: January <\__, 2021(© \V.0l06.m.
Returned into the District Court by the Grand Jurors and filed.

Me troda th. Crone

DEPUTY CLERK
